FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                           MAY 12, 2022
                                                                    STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 103

In the Matter of the Petition of Shane Lance Yates for Name Change

                                No. 20220054

In the Matter of the Petition of Amy Jo Yates for Name Change

                                No. 20220056

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Stephannie N. Stiel, Judge.

AFFIRMED.

Per Curiam.

Shane L. Yates, self-represented, Fargo, ND, appellant.

Amy J. Yates, self-represented, Fargo, ND, appellant.
                        Matter of Shane Lance Yates
                                No. 20220054

                           Matter of Amy Jo Yates
                                No. 20220056

Per Curiam.

[¶1] Shane Lance Yates and Amy Jo Yates (“Petitioners”) appeal district court
orders denying their petitions for name changes and requests for evidentiary
hearings. The Petitioners sought to change their names from “SHANE LANCE
YATES” (in all uppercase letters) to “Shane Lance Yates” and “AMY JO YATES”
(in all uppercase letters) to “Amy Jo Yates.” The Petitioners argue the court erred
because they are exercising their private core civilian rights and that they should
have been granted a private evidentiary hearing. We conclude the district court
did not err in denying the petitions for name changes or requests for evidentiary
hearings. We summarily affirm under N.D.R.App.P. 35.1(a)(7); Matter of Yates,
2022 ND 11, ¶ 5, 969 N.W.2d 195 (holding there was no proper and reasonable
cause for the district court to change two individuals’ names from all capital
letters to initial capital letters followed by lowercase letters because such a
request was not a change from one name to another); Matter of Mees, 465 N.W.2d
172, 173 (N.D. 1991) (“Section 32-28-02, N.D.C.C., does not require an
evidentiary hearing in conjunction with a petition for change of name.”).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1